Filed 8/23/22 In re W.R. CA2/5
Posting correct version
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re W.R., a Person Coming                                  B317699
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             19LJJP00542C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

J.W.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of the County
of Los Angeles, Stephanie M. Davis, Judge Pro Tempore.
Conditionally reversed and remanded with instructions.
      Pamela Deavours, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.

                  ___________________________

       J.W. (mother) appeals from the juvenile court’s order
terminating her parental rights to W.R. (the child) pursuant to
Welfare and Institutions Code section 366.26.1 Her sole
argument on appeal is that the order should be conditionally
reversed and remanded for compliance with the inquiry
requirements of the Indian Child Welfare Act of 1978 (ICWA; 25
U.S.C. § 1901 et seq.) and related California statutes (§ 224 et
seq.). No interested party filed a respondent’s brief; instead,
counsel for mother and the Los Angeles County Department of
Children and Family Services (the Department) filed a joint
application and stipulation for conditional reversal and remand
to the court for compliance with ICWA and the issuance of an
immediate remand.
       After reviewing the record, we agree with the parties that
this case involves reversible error because the Department failed
to comply with the inquiry requirements of ICWA and related
California provisions, and the juvenile court failed to ensure the
Department’s compliance. (In re H.V. (2022) 75 Cal.App.5th 433,
438; In re Charles W. (2021) 66 Cal.App.5th 483, 489.) The record
reflects that the Department had contacts with the maternal

1     All further statutory references are to the Welfare and
Institutions Code, unless otherwise indicated.




                                2
grandparents; had been informed that mother had two brothers;
and had obtained an address for the paternal grandparents. But,
beyond the Department’s initial inquiries of mother and father,
there is no information in the record to suggest that it made any
effort to interview available extended family members about the
parents’ Indian ancestry, or that the court sought to ensure that
such inquiries had been made.
       We also conclude based on our record review that the
requirements set forth at Code of Civil Procedure section 128,
subdivision (a)(8) for a stipulated reversal are satisfied here. (In
re Rashad H. (2000) 78 Cal.App.4th 376, 379–382.)

                          DISPOSITION

      The juvenile court’s order terminating mother’s parental
rights to the child under section 366.26 is conditionally reversed
and remanded for proceedings required by this opinion. The
court shall order the Department to make reasonable efforts to
interview available maternal and paternal family members about
the possibility of the parents’ Indian ancestry and to report on
the results of its investigation. Based on the information
reported, if the court determines that no additional inquiry or
notice to tribes is necessary, the order terminating mother’s
parental rights is to be reinstated. If additional inquiry or notice
is warranted, the court shall make all necessary orders to ensure
compliance with ICWA and related California law.




                                 3
     The remittitur shall issue forthwith.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                4